DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Prior arts cited in this office action:
Halik et al. (US 5325401 a, hereinafter “Halik”) 
Cheng et al. (US 20100296002 A1, hereinafter “Cheng”)
Muhammad et al. (US 6650649 B1, hereinafter “Muhammad”)
De Rore (US 20090163143 A1, hereinafter “DeRore”)
Horikoshi et al. (US 20130308960 A1, hereinafter "Horikoshi") 
Shen (US 6327302 B1, hereinafter "Shen")

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/04/2021 has been entered.

Claim Objections
s 1, 9 and 14 are objected to because of the following informalities:  the acronyms RX, TX and I/Q are not properly define in the claims appropriate corrections are respectfully requested.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Halik et al. (US 5325401 a, hereinafter “Halik”) in view of Cheng et al. (US 20100296002 A1, hereinafter “Cheng”) in view of Horikoshi et al. (US 20130308960 A1, hereinafter "Horikoshi") and in view of Shen (US 6327302 B1, hereinafter "Shen") and in view of De Rore (US 20090163143 A1, hereinafter “DeRore”).
Regarding claims 1 and 14:
Halik teaches an indoor unit (IDU) (Halik col. 1 lines 19-26, figs. 1-2; where Halik discloses an indoor unit for receiving and processing communication from an outdoor unit), comprising:
an oscillator configured to provide a first signal at a first frequency (Halik col. 2 lines 9-20, figs. 1-2; where Halik discloses an oscillator(11’) to provide a signal with a first frequency);
a down-converter configured to receive the first signal and a second signal having a second frequency generated by an outdoor unit (ODU) coupled to the IDU, wherein the down- converter is configured to down-convert the second signal to using the first signal (Halik col. 2 lines 9-20, figs 1-2,; where Halik discloses a down-converter for receiving a signal from an outdoor unit having a second frequency and the signal from the oscillator and down-convert the signal from the outdoor unit, wherein elements (120, 18, 24, 25, 170) contribute to down-convert the received signal ); and
an error correction module coupled to the oscillator and the down-converter, wherein the error correction module is configured to adjust the oscillator, based on a frequency output of the down-converter, (Halik col. 2 lines 9-20, figs 1-2; Malik teaches a carrier tracking unit and a microprocessor system unit coupled to the down converter unit configured to adjust the oscillator based on the frequency output of the down-converter).
(Halik col. 2 lines 9-20, col. 3 lines 19-28, col. 6 lines 53-57, figs 1-2; where in the carrier tracking is considered reference signal from the ODU and is inputted into PLL synthesizer (170)).
Halik fails to explicitly teach the frequency output of the oscillator is adjusted by a reference frequency of an output of the down-converter
However, Cheng teaches a receiver wherein the received signal is down-converted in a mixer (310) and produce and output frequency signal, the output frequency is detected and used to correct an oscillator signal to adjust the output carrier frequency out of the mixer (Cheng [0016], fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use the output of the downconverter as a reference frequency (which is also the carrier frequency) to adjust the frequency output of the oscillator, since the signal would be less affected by other components of the system.
The combination above fails to teach wherein the error correction module comprises a first least mean square (LMS) adaptation module prior to the first frequency adjustment and a second LMS adaptation module after the first frequency adjustment.
However, Horikoshi teaches a digital processing wherein an error correction module is configured to perform a least mean square estimation and correction fallowed by a carrier phase estimation unit configured to estimate and correct carrier frequency/phase offset and further fallowed by maximum likelihood sequence estimation (Horikoshi [0023], figs. 3, 4, 8 and 9). Furthermore, Shen teaches least mean square (LMS) algorithm can be used as an alternative 
Therefore, it would have been obvious to one of ordinary skill in the at the time of the effective filing date of the application to perform correction by using a first least mean square adaptation followed by a carrier determination and correction and a second least mean square in order to compensate for waveform distortion using simple equalization technique least mean square (LMS). 
Halik in view of Horikoshi and in view of Shen fails to teach explicitly wherein the I/Q mismatch including RX I/Q mismatch and TX I/O mismatch, the first LMS adaptation module to correct the RX I/Q mismatch, the second LMS adaptation module to correct the TX I/Q.
	However, DeRore in the same line of endeavor teaches methods and systems for estimating and compensating for I/Q mismatch (imbalance) wherein the (I/Q) mismatch includes receiver I/Q mismatch and Transmitter I/Q mismatch. The receiver I/Q mismatch (imbalance) is estimated and corrected first followed by carrier frequency estimation and correction (CFO) and a transmitter I/Q imbalance is estimated and corrected following the carrier frequency estimation and correction (DeRore [0071]-[0081], fig. 5).
	Therefore, taking the teachings of Halik, Horikoshi, Shen and DeRore as a whole it would have been obvious to one having ordinary skill it the art at the time of the effective filing date of the application to have two LMS modules one for correcting receiver (I/Q) error/mismatch, followed by carrier estimation and compensation, and another for correcting transmit (I/Q) error/mismatch, in order to ensure better overall system communication and to optimize transceiver performance since both transmitter and receiver I/Q mismatch affect the performance of the system. 
Regarding claim 9:
Halik teaches an error correction module for an indoor unit (IDU), the error correction module comprising:
a down-converter (Halik fig. 2 elements (24, 25), where Halik discuses mixers for down-converting the received signal);
a module configured to correct, based on an estimated reference frequency that is input into a synthesizer of an outdoor unit (ODU), in-phase/quadrature (I/Q) mismatch for a signal (Halik col. 2 lines 9-20, col. 3 lines 19-28, col. 6 lines 53-57figs 1-2; Halik teaches determining a reference signal and input into synthesizer (170)).:
a carrier error estimation and adaptation module configured to correct, based on the estimated reference frequency, a rotation error of the signal (Halik col. 4 lines 54-67, col. 5 lines 10-15, where Halik discloses correcting phase noise (rotation error) based on frequency estimated form feedback signal); and
an adaptation to correct, based, on the estimated reference frequency, a transmit in-phase/quadrature (I/Q) mismatch for the signal (Halik col. 2 lines 8-29, col. 3 lines 40-52,  where Halik discloses correcting frequency error and noise error based on reference frequency in order to obtain desired I and Q received signal, in other words signal with no mismatch).
Halik fails to explicitly teach   a first  and second least mean square (LMS) adaptation modules configured to correct, a receive and transmit in-phase/quadrature (I/Q) mismatch for a signal received by the IDU based on the output frequency of the down-converter.
However, Horikoshi teaches a digital processing wherein and error correction module is configured to perform a least mean square estimation and correction fallowed by and carrier phase estimation unit configured to estimate and correct carrier frequency/phase offset and (Horikoshi [0023], figs. 3, 4, 8 and 9). Furthermore, Shen teaches least mean square (LMS) algorithm can be used as an alternative maximum likelihood sequence estimation (MLSE) to perform equalization because of its simplicity (Shen col. 1 lines 37-57). 
Therefore, it would have been obvious to one of ordinary skill in the at the time of the effective filing date of the application to perform correction by using a first least mean square adaptation followed by a carrier determination and correction and a second least mean square in order to compensate for waveform distortion using simple equalization technique least mean square (LMS). 
Halik in view of Horikoshi and in view of Shen fails to teach explicitly wherein the I/Q mismatch including RX I/Q mismatch and TX I/O mismatch, the first LMS adaptation module to correct the RX I/Q mismatch, the second LMS adaptation module to correct the TX I/Q.
	However, DeRore in the same line of endeavor teaches methods and systems for estimating and compensating for I/Q mismatch (imbalance) wherein the (I/Q) mismatch includes receiver I/Q mismatch and Transmitter I/Q mismatch. The receiver I/Q mismatch (imbalance) is estimated and corrected first followed by carrier frequency estimation and correction (CFO) and a transmitter I/Q imbalance is estimated and corrected following the carrier frequency estimation and correction (DeRore [0071]-[0081], fig. 5).
	Therefore, taking the teachings of Halik, Horikoshi, Shen and DeRore as a whole it would have been obvious to one having ordinary skill it the art at the time of the effective filing date of the application to have two LMS modules one for correcting receiver (I/Q) error/mismatch, followed by carrier estimation and compensation, and another for correcting transmit (I/Q) error/mismatch, in order to ensure better overall system communication and to 
Regarding claim 10:
Halik in view of Horikoshi and in view of Shen and in view of DeRore teaches wherein the error correction module is configured to match a frequency of the IDU to a frequency of the signal (Muhammad col. 30 lined 66-67, DeRore [0071]-[0081], fig. 5]).
Regarding claim 11:
	Halik in view of Horikoshi and in view of Shen and in view of DeRore teaches wherein the error correction module is implemented on a modem of the IDU (Muhammad col. 30 lines 39-67, col. 31 figs. 11A and 12 ; where the system is in the IDU);
Regarding claim 12:
	Halik in view of Horikoshi and in view of Shen and in view of DeRore teaches wherein the IDU is implemented in a point to point microwave backhaul system (Muhammad col. 1 lines 51-65, col. 9 lines 30-35, DeRore [0071]-[0081], fig. 5).

Claims 3-6, 8, 15-19, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Halik et al. (US 5325401 a, hereinafter “Halik”) in view of Cheng et al. (US 20100296002 A1, hereinafter “Cheng”) in view of Horikoshi et al. (US 20130308960 A1, hereinafter "Horikoshi") in view of Shen (US 6327302 B1, hereinafter "Shen"), De Rore (US 20090163143 A1, hereinafter “DeRore”) and in view of Muhammad et al. (US 6650649 B1, hereinafter “Muhammad”).
Regarding claim 3:

compensate, based on the output frequency of the down converter, for an impairment occurring during communication (Halik col. 5 lines 19-36).
Halik in view of Cheng, in view of Horikoshi,  in view of Shen and in view of DeRore fails to explicitly teach if communication between the IDU and a second IDU.
However, Muhammad teaches a communication system where the IDUs communicated with each other via outdoor units (Muhammad fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the application for the system to receive communication from other indoor unit for information exchange between the indoor units.
Regarding claims 4 and 15
Halik in view of Cheng in view of Horikoshi in view of Shen, in view of DeRore and in view of Muhamad teaches wherein the error correction module is configured to:
Cancel and intermediate frequency (IF) error occurring during communication between the IDU and the second IDU to compensate for the impairment (Halik col. 5 lines 24-36, figs 1-2; 
Regarding claims 5 and 16:
Halik in view of Cheng in view of Horikoshi in view of Shen in view of DeRore and in view of Muhamad teaches wherein the error correction module is configured to:
Cancel an in-phase/quadrature (I/Q) error occurring during communication between the IDU and the second IDU to compensate for the impairment (Halik col. 3 lines 40-52, figs 1-2, where Halik in view of Cheng and in view of Mohammad teaches correcting phase and amplitude of the IQ signal).
Regarding claim 6 and 17:
Halik in view of Cheng in view of Horikoshi in view of Shen in view of DeRore and in view of Muhamad teaches wherein the error correction module is configured to:
estimate I/Q mismatch occurring during communication between the IDU and the second IDU to cancel the IQ error (Muhammad col. 30 lines 39-67, col. 31 fig. 11A)
Regarding claim 8:
Halik in view of Cheng in view of Horikoshi in view of Shen in view of DeRore and in view of Muhamad teaches wherein the IDU is implemented in a point to point microwave backhaul system (Muhammad col. 1 lines 51-65, col. 9 lines 30-35).
Regarding claim 18:
Halik in view of Cheng in view of Horikoshi in view of Shen in view of DeRore and in view of Muhamad teaches  comprising : cancelling the I/Q error using a least mean square (LMS) technique (Muhammad col. 30 lines 39-67, col. 31 fig. 11A).
Regarding claim 19:
Halik in view of Cheng in view of Horikoshi in view of Shen in view of DeRore and in view of Muhamad teaches cancelling a rotation error in the signal using a carrier error estimation and adaptation technique to compensate for impairment (Muhammad col. 30 lines 39-67, col. 31 figs. 11A and 12).
Regarding claim 23:
Halik in view of Cheng in view of Horikoshi in view of Shen in view of DeRore and in view of Muhamad teaches wherein the error correction module is configured to estimate the (Halik col. 2 lines 9-20, col. 3 lines 19-28, col. 6 lines 53-57figs 1-2, wherein the synthesizer is adjusted based on the desired output signal form the PSK demodulator).
Regarding claim 24:
Halik in view of Cheng in view of Horikoshi in view of Shen in view of DeRore and in view of Muhamad teaches wherein the error correction module is configured to estimate the reference frequency based on a difference between the output frequency of the down converter and the desired value of the reference frequency (Halik col. 6 line 54 to col. 7 lines 15, where Halik uses the feedback signal to locked on a desired frequency and if the adjustment is based on the feedback when the feedback is different and the difference would indicate how to adjust the synthesizer to achieve a lock).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        March 17, 2021